Title: To James Madison from Rufus King, 20 January 1788
From: King, Rufus
To: Madison, James


Dear Sir
Boston 20 Jan 1788.
Our convention proceeds slowly. An apprehension that the liberties of the people are in danger, and a distrust of men of property or Education have a more powerful Effect upon the minds of our Opponents than any specific Objections against the constitution. If the Opposition was grounded on any precise Points, I am persuaded that it might be weakened if not entirely overcome. But every Attempt to remove their fixed and violent Jealousy seems hitherto to operate as a confirmation of that baneful passion. The Opponents affirm to each other that they have an unalterable majority on their side; the Friends doubt the strength of their Adversaries but are not entirely confident of their own.
An Event has taken place relative to Mr. Gerry, which without great Caution may throw us into Confusion; I informed you by the last post on what Terms Mr. G. took a seat in the Convention. Yesterday in the Course of debate on the construction of the Senate, Mr. G. unasked informed the Convention that he had some Information to give the Convention on the Subject then in discussion. Mr. Dana and a number of the most respectable Members, remarked upon the Impropriety of Mr. G——’s conduct. Mr. G. rose with a view to justify himself; he was immediately prevented by a number of Objectors; this brought on an irregular Conversation whether Mr. G. shd. be heard. The Hour of Adjournment arrived and the President adjourned the House. Mr. Gerry immediately charged Mr. Dana with a design of injuring his Reputation by partial Information, & preventing his having an Opportunity to communicate important Truths to the Convention; this charge drew a warm reply from Mr. Dana, the Members collected about them, took sides as they were for or against the Constitution, and we were in Danger of the utmost Confusion. However the Gentlemen separated—and I suppose Tomorrow Morning will renew the discussion before the Convention.
I shall be better able to conjecture the final Issue by next Post. With real Esteem & Regard I am &c
R. King
